Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 06/22/2020.
Claims 1-2 are currently pending.
Claims 1-2 are rejected.
Claims 1-2 are independent claims.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. 	Claim limitation “processing unit in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations.. Therefore, the claims1 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Anil Agiwal et al. (US 2020/0213894 A1 ), hereinafter Agiwal, in view of Jing Liu et al. (US 2020/0120750 A1), hereinafter Liu .
For claim 1, Agiwal teaches a terminal apparatus for communicating with one or more base station apparatuses (Agiwal, Fig. 2), the terminal apparatus comprising: 
 	a receiver (Agiwal, Fig. 4 item 112) configured to receive an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses (Agiwal, Fig. 7 and paragraph 146 teach the RAN (or gNodeB) 120 provides one or more DRB configurations to the UE 110 in the RRC signaling message (e.g. RRC connection reconfiguration message).  Each DRB configuration is mapped to one or more PM/QFIs.); and 
 	a processing unit (Agiwal, Fig. 4 item 113) configured to release a PDCP entity	(Agiwal, Fig. 7 step 718 and paragraph 130 teach If new DRB is added then the UE 110 creates (718) the new DRB corresponding to new configuration and PM/QFI included in the DRB configuration message.).
Liu further teaches releasing a PDCP entity, in a case that information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, and that a value of an EPS bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and that the PDCP entity is configured on a DRB corresponding to the EPS bearer identity (Liu, Fig. 3 and paragraph 89 teach The terminal performs PDCP layer configuration on the DRB based on the NR PDCP configuration and the identification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Agiwal with Liu to have that receiving an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses; and releasing a PDCP entity, in a case that information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, and that a value of an EPS bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and that the PDCP entity is configured on a DRB corresponding to 
For claim 2, Agiwal teaches a method for a terminal apparatus for communicating with one or more base station apparatuses, the method comprising the steps of: 
 	receiving an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses (Agiwal, Fig. 7 and paragraph 146 teach the RAN (or gNodeB) 120 provides one or more DRB configurations to the UE 110 in the RRC signaling message (e.g. RRC connection reconfiguration message).  Each DRB configuration is mapped to one or more PM/QFIs.); and 
 	receiving a PDCP entity (Agiwal, Fig. 7 step 718 and paragraph 130 teach If new DRB is added then the UE 110 creates (718) the new DRB corresponding to new configuration and PM/QFI included in the DRB configuration message.).
Liu further teaches releasing a PDCP entity, in a case that information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, and that a value of an EPS bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and that the PDCP entity is configured on a DRB corresponding to the EPS bearer identity (Liu, Fig. 3 and paragraph 89 teach The terminal performs PDCP layer configuration on the DRB based on the NR PDCP configuration and the identification information of the DRB. Liu, paragraph 87 teach when a terminal establishes a DRB with the base station, the terminal first establishes a bearer between the terminal and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Agiwal with Liu to have that receiving an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses; and releasing a PDCP entity, in a case that information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, and that a value of an EPS bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and that the PDCP entity is configured on a DRB corresponding to the EPS bearer identity. Because both Agiwal and Liu teach RRC connection reconfiguration.
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.